Case 3:19-cr-00327-M Document 23 Filed 08/14/19 Page1of2 PagelD 70

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION
UNITED STATES OF AMERICA, §
v. Case Number: 3:19-CR-00327-M(1)
OMER KUZU (1),
Defendant.
§

ORDER DECLARING CASE COMPLEX AND GRANTING CONTINUNCE

Before the Court is the Joint Motion to Have Case Declared Complex and to Continue
Trial Date and Pretrial Deadlines filed August 12, 2019. [ECF 22]. The motion, in accordance
with the findings set forth below, on this 13" day of August, 2019, is GRANTED.

The Court finds that the ends of justice served by granting the continuance outweigh the
best interests of the public and the defendant in a speedy trial, and that failure to grant such a
continuance might result in a miscarriage of justice. Specifically, the Court agrees with the
government and Defendant Omer Kuzu that the nature of the prosecution of this case is so
complex that it is unreasonable to expect that Defendant to be able to adequately prepare for
pretrial proceedings in the time limits established by the Speedy Trial Act, and, as such,
designates this case as complex pursuant to 18 U.S.C. § 3161(h)(7)(A) and (B)(ii). Therefore,
any period of delay resulting from this Court's granting the motion for continuance shall be
excluded in computing the time within which the trial of this cause must commence under 18
U.S.C. § 3161.

The Trial Setting Order dated August 2, 2019, and all deadlines identified therein are
hereby VACATED. A Status Conference shall be held in this case on October 8, 2019 at 4:00

p.m.

Page 1 of 2
Case 3:19-cr-00327-M Document 23 Filed 08/14/19 Page 2of2 PagelD 71

fuosiz—

eS
; ee DGE

SO ORDERED.

August 13, 2019.

Page 2 of 2
